Citation Nr: 1144565	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES


1.  Entitlement to service connection for a right ankle disorder.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.   

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for erectile dysfunction.  

7.  Entitlement to service connection for disability manifested by dizziness and fatigue.  


8.  Entitlement to a disability rating higher than 10 percent for orthopedic manifestations of degenerative osteoarthritis and disc disease of the cervical spine with herniated C5-6 disc and higher than 20 percent for neurologic manifestations (to include right upper extremity radiculopathy) of that condition.  

9.  Entitlement to a disability rating higher than 10 percent for hypothyroidism.  

10.  Entitlement to a disability rating higher than 20 percent for orthopedic manifestations of degenerative osteoarthritis and disc disease of the thoracolumbar spine and higher than 10 percent for neurologic manifestations (to include right lower extremity radiculopathy) of that condition.  

11.  Entitlement to a disability rating higher than 10 percent for ulcerative colitis with aggravation of hemorrhoids.  

12.  Entitlement to a compensable disability rating for bronchitis.  

13.  Entitlement to a compensable disability rating for chondromalacia of the right knee.  

14.  Entitlement to additional compensation based on the dependency status of the Veteran's child.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to May 1986, November 1994 to March 1996, May 1998 to September 1998, November 1998 to March 1999, December 2000 to March 2001, and from August 2001 to June 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2005, May 2006, June 2007, January 2008, and July 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In the March 2005 rating decision the RO granted service connection for hyperthyroidism and assigned a 10 percent rating.  The issues on appeal from the May 2006 rating decision are those involving the ratings assigned for degenerative osteoarthritis and disc disease of the cervical spine with herniated C5-6 disc, bronchitis, and ulcerative colitis with hemorrhoids; and for service connection for a right ankle disorder.  The issues on appeal from the June 2007 rating decision are those involving the rating assigned for degenerative joint disease of the thoracolumbar spine, and those involving service connection for an acquired psychiatric disorder, hearing loss, tinnitus, erectile dysfunction, and disability manifested by dizziness and fatigue.  The right knee rating issue arises from the January 2008 rating decision and the dependency issue arises out of the July 2010 decision that was part of and award letter of that date.  

The Board of Veterans' Appeals Veterans Appeals and Locator System (VACOLS) indicates that the Veteran has filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU) and raised with the RO the question of whether his combined disability rating is correct.  As these matters are clearly currently being considered by the RO, the Board will not at this time address either matter.  

Service connection was established for hypertension in a February 2009 rating decision and a noncompensable rating was assigned.  In August 2011 argument, the Veteran's representative noted that the Veteran had not disagreed with that decision, but is now asserting that his rating should be higher.  The representative asked that the matter be referred to the RO.  Hence, the issue of entitlement to a compensable rating for hypertension has been raised but has not been adjudicated by the RO.  Therefore the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  

All issues other than entitlement to service connection for PTSD and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A VA psychologist has diagnosed the Veteran with PTSD due to in-service stressors involving fear of terrorist activity.  

2.  The Veteran's hearing has never manifested as no more than auditory thresholds, measured in decibels, at 500, 1000, 2000, 3000, and 4000 Hz, of 10, 10, 15, 20, and 15 in the right ear, respectively, and 15, 10, 15, 25, and 15 in the left ear, respectively; and speech recognition scores using the Maryland CNC test of 96 percent for the right ear and 100 percent for the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

2.  The criteria for service connection for hearing loss have not been met. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in August 2004, March 2006, and February 2007.  Those letters fully addressed all necessary notice elements as to the issues decided in this appeal.  The letters informed the Veteran of what evidence was required to substantiate the claims of entitlement to service connection for hearing loss and PTSD.  

Specifically, the August 2004 letter provided notice with regard to the claim of entitlement to service connection for PTSD with the exception of notice as to evidence probative of an assignment of a disability rating and effective date.  That notice was provided in the March 2006 letter.  The February 2007 letter provided complete notice with regard to the claim of entitlement to service connection for hearing loss.  

There is a defect in the timing as to the notice regarding evidence relevant to assignment of disability ratings and effective dates as that notice relates to the claim of entitlement to service connection for PTSD.  However, after the March 2006 notice letter was sent, the Veteran had a sufficient opportunity to participate meaningfully in the development of his claim and the RO readjudicated the claim by issuance of a supplemental statement of the case in March 2009.  These facts indicate that the timing defect has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained all service treatment records that have a bearing on the issues decided in the instant decision and has obtained VA treatment records.  All identified available private treatment records have been associated with the claims file as has records of the Veteran's claim for disability benefits from the Social Security Administration (SSA).  

VA afforded the Veteran an audiology examination in November 2008 and an examination with regard to his PTSD in February 2005.  Those examinations are adequate because reports from those examinations include detailed descriptions of the respective systems and/or claimed disabilities, show that the examiner's considered the relevant history of his claimed disabilities, and provide sufficient explanations for VA to weigh the examinations against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection - General

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


II.A.  Service connection - PTSD

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2011).


The evidence required to establish the occurrence of an in-service stressor depends upon whether the veteran engaged in combat with the enemy. 38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with the  enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran  have participated in events constituting an actual fight or  encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id. Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military  citations or other supportive evidence.  West v. Brown, 7 Vet.  App. 70 (1994).

During the course of the Veteran's claim and appeal, VA revised the rule which addresses service connection for PTSD. 75 Fed. Reg. 39843 (July 13, 2010).  That revision applies to all claims pending before VA on or after the rule's effective date as is applicable here, and is as follows.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3).  

In a June 2005 writing, the Veteran explained that he experienced the stressors that led to his PTSD while serving in Saudi Arabia in the summer of 1998.  He reported that he witnessed public beheadings, local hostilities, and starvation, and was in danger from the mutawa or religious fanatics.  He reported that he was engaged by vehicles of rock and gun carrying locals on numerous occasions.  He also reported that he witnessed suicide of a security forces airman at the Prince Sultan Air Base, and that during this period he served with security police and searched vehicles for explosives.  

The Veteran has also submitted a document dated September 1, 1998 that is signed by two noncommissioned officers and states that the Veteran served with security forces during peak periods of terrorist threats.  It states that the Veteran travelled off base during times when such travel was restricted, ensuring that key personnel arrived at their destinations in a safe and timely manner.  

An August 2009, Personnel Information Exchange System (PIES) response documents that the Veteran served in Southwest Asia from May 1998 to September 1998.  

In April 2011, the Board received from the Veteran's representative an AF FORM 77 SUPPLEMENTAL EVALUATION SHEET, dated in September 1998.  This document identifies the Veteran's duty title as a Vehicle Operator / Dispatcher.  It includes several comments.  One comment is that the Veteran volunteered for security police augmentation to augment security forces during periods of high threat, and worked long days manning perimeter surveillance towers watching for fence line penetration and security breaches.  Another entry includes that the Veteran had unique driving abilities that allowed for selection to drive key personnel under adverse conditions and "safely transported numerous personnel attending mission critical briefings held at JFT/SWA, always maintaining constant vigil for road hazards and possibility of terrorist attack."  

In February 2005, the Veteran underwent a VA compensation and pension (C&P) PTSD examination.  The examiner, a VA staff psychologist, provided a lengthy report of the Veteran's history and mental status examination.  The examiner listed in his report three documents that he stated were presented to him during the examination.  These were a Certificate of Attendance for completion of the anti-terrorist / evasive driver seminar in June 1998, special orders from May 1998 for participation in a special mission related to operation desert storm, and special orders dated in November 1998 for participation in operation joint guard.  The supplemental evaluation sheet just described is similar to these documents reviewed by the examiner.  

The examiner diagnosed the Veteran with PTSD.  After recounting a relevant medical history, the examiner stated as follows:  

The veteran's self assessed and self-report of PTSD symptoms meets criteria of PTSD as set forth in DSM-IV mild severity.  The veteran was involved in special mission travel during Desert Storm and anti-terrorist travel.  Therefore, it is likely that stress encountered during participation in these activities, such as observations of at least three beheadings, has caused PTSD.  

The RO attempted to verify the Veteran's claimed in-service stressors.  There is a September 2007 response to a request by the RO to the U.S. Armed Services Center for Unit Research (CURR) for verification.  That response text includes that CURR was unable to document the suicide of an unnamed airman alleged by the Veteran and unable to document that the Veteran had witnessed a public beheading.  CURR also stated that if the Veteran could provide the full name of the airman, CURR could conduct further research.  

After viewing all of the relevant evidence, the Board finds that the preponderance of evidence is favorable to a grant of service connection for PTSD.  The 2005 examiner's diagnosis of PTSD consistent with the DSM-IV meets the element of a medical diagnosis of PTSD.  The description of the cause of his PTSD - the stress encountered in participation in activities involving "anti-terrorist" activities is a confirmation by a VA psychologist that the claims stressor is sufficient to support a diagnosis of PTSD.  A reference in the examination report to activities "such as" beheadings, by the use of the term "such as," does not limit the stressor to observation of beheadings but rather encompasses all activities described by the examiner as "anti-terrorist."  

Taking the September 1998 supplemental evaluation form that described the Veteran as driving personnel while "always maintaining constant vigil for road hazards and possibility of terrorist attack" and the Veteran's description of his in-service stressors, the Board concludes that his claimed stressors are related to his fear of hostile terrorist activity.  Also, given the September 1998 supplemental evaluation form, the Board finds that his claimed stressors are consistent with the places, types, and circumstances of his service.  There is no clear and convincing evidence to the contrary.  

Thus, the preponderance of evidence shows that the criteria for service connection for PTSD have been met.  Therefore, his appeal as to the issue of entitlement to service connection for PTSD must be granted.  


II. B. Service connection - hearing loss disability

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385  (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least these of these relevant frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385

VA received the Veteran's claim of entitlement to service connection for hearing loss in February 2007.  There is no evidence of record from any time contemporaneous to that date showing that he had a hearing loss disability of either ear.  

In January 2005, the Veteran underwent a VA general medical C&P examination.  Although he reported numerous and varied medical symptoms, including dry skin, bleeding gums, and urinary incontinence, he did not report hearing loss.  A physical examination section of that report includes that he denied any hearing loss.  This thus tends to show that two years prior to the date that he filed his claim of entitlement to service connection for hearing loss, he had no hearing loss.  This is evidence against his claim because it tends to show that he did not then have the claimed disability.  

In August 2008, he underwent a C&P audiology examination.  Puretone thresholds measured at that time, in dB, were 10, 10, 15, 20, and 15 in the right ear at 500, 1000, 2000, 3000, and 4000 Hz. respectively.  Puretone thresholds were 15, 10, 15, 25, and 15 in the left ear at 500, 1000, 2000, 3000, and 4000 Hz. respectively.  Speech recognition scores using the Maryland CNC Test were 96 percent for the right ear and 100 percent for the left ear.  The examiner explained that he had clinically normal hearing in both ears.  

This examination report is evidence against the Veteran's claim because it provides diagnostic and expert evidence showing that the Veteran does not have a hearing loss disability under VA regulations.  

In July 2009 argument, the Veteran's representative stated that the Veteran contends that he should be service connected for hearing loss because he was exposed to acoustic trauma during service.  While exposure to in-service acoustic trauma, if resulting in disease or injury, would satisfy the in-service element of a service connection claim, that is only one of the three elements of a service connection claim; all three elements must be established in order to allow for a grant of service connection for the claimed disability.  

In the absence of proof of a current disability there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225  (1992).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied so long as the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321  (2007). 

The Board finds no evidence tending to show that the Veteran has had a hearing loss disability, as defined by VA regulation, at any time since the day that he filed his claim for service connection for hearing loss until the present.  Although the Veteran has at least impliedly provided his own opinion that he has hearing loss, the definition of hearing loss as a disability is set forth at 38 C.F.R. § 3.385 as already described.  While his own statements are competent evidence that he has experienced some hearing loss or suffers some hearing loss symptoms, his statements do not tend to show that he has a hearing loss disability of either ear according to the regulatory definition.  

The preponderance of the evidence in this case is therefore against a finding that the Veteran has had a hearing loss disability at any time since he filed his claim for service connection for hearing loss in February 2007.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for hearing loss is denied.  


REMAND

A remand is necessary in this case for several reasons.  First, it appears VA has not met its duty to assist the Veteran in obtaining all of his service treatment records.  Second, as to his remaining claims of entitlement to service connection it is not clear that there is sufficient evidence to either deny or grant the claim or that outstanding service treatment records, if they are obtained, would not be favorable or unfavorable to those remaining service connection claims.  Third, VA has already decided to afford the Veteran examinations as to nearly all of his claims but in some instances those examinations are not adequate.  Fourth, most of the issues involving a request for higher ratings arise out of claims that he filed contemporaneous to his separation from active service and therefore if additional service treatment records are obtained those records could be relevant to the rating assigned.  

Fifth, as noted in the INTRODUCTION, above, it appears that the Veteran has specifically requested a TDIU and that the RO is in the process of developing that matter.  A request for a TDIU is not necessarily a separate claim but in many cases is part and parcel to either an initial claim of entitlement to service connection or a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  "Issues concerning the proper treatment of the assertion of entitlement to TDIU can be resolved by considering the stage of adjudication at which the issue is raised and whether or not the veteran already has a service-connected disability."  Id. at 453.  Given that several questions involving disagreement with the initial rating assigned for disabilities in this case require additional development, it would be premature to now adjudicate the question of whether a higher rating, including a TDIU, is warranted for the Veteran's thoracolumbar spine disability, even though those claims originated several years after separation from service and the Veteran has indicated that he was first found to have that chronic disability a few months after separation from active service.  Therefore it is more appropriate to delay adjudication of the question of whether a higher rating for the thoracolumbar spine disability is warranted.  The date of the last examination of Veteran's thoracolumbar spine was in February 2009.  Given the timing involved, a more recent examination should be conducted on remand so that VA has an accurate picture of his disability.  

The Board now turns to a more detailed explanation of most of these issues. 


I.  Service treatment records

VA has a statutory duty to assist a claimant by making reasonable efforts to obtain records relevant to his or her claim.  38 U.S.C.A. § 5103A(d)(b) (West 2002).  In this regard, whenever VA attempts to obtain records from a Federal department or agency the efforts must continue until it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  Id.  In the instant case VA has not fulfilled that duty.  Hence a remand is required for VA to continue its efforts to obtain all of the Veteran's service treatment records, to include but not limited to records from his 2001 to 2004 period of service.  The Board will now explain in detail why it appears that all of his service treatment records may not have been associated with the claims file.  

Review of the record leaves the Board with the distinct impression that the claims file does not contain all of the Veteran's service treatment records.  When comparing the service treatment records received via the RO's request to records repositories with the highlighted service treatment records submitted by the Veteran during the course of the claim and appeal, it appears that there are periods of time for which the records that VA has obtained through requests to records repositories are incomplete.  In particular, records from his period of active service from August 2001 to June 2004 appear incomplete.  All of the PIES requests and responses are dated within just a few months of the date of the Veteran's last separation from active service, giving rise to the distinct possibility that his records may not have yet arrived at the records depository when the last request was made.  

Of record are several DD 214s, each documenting a period of service as follows:  (1)  The Veteran entered onto active duty in August 2001, was separated in June 2004, had 2 years 4 months and 18 days of net active duty for that period with total prior active service of 1 year 6 months and 21 days.  The department, component, and branch of that service was the ARMY/ARNG.  (2)  The Veteran entered onto active duty in December 2000, was separated in March 2001, had 4 months of net active duty for that period.  The department, component, and branch of that service was the ARMY/ARNG.  (3)  The Veteran entered onto active duty in November 1998, was separated in March 1999, had 4 months of net active duty for that period.  The department, component, and branch of that service was the ARMY/ARNG.  (4)  The Veteran entered onto active duty in May 1998, was separated in September 1998, and had 4 months and 6 days of net active duty for that period.  The department, component, and branch of that service was the AIR FORCE - ANGUS. (5)  The Veteran entered onto active duty in November 1994, was separated in March 1996, and had one year and three months of net active duty for that period.  The department, component, and branch of that service was the U.S. Navy.  (6)  The Veteran entered onto active duty in February 1986, was separated in May, 1986, and had 3 months and 14 days of net active duty for that period.  The department, component, and branch of that service was the NAVY - USNR.  

There are several envelopes associated with the claims file containing service treatment records and service personnel records.  One envelope marked as containing the Veteran's service treatment records does not contain service treatment records dated later than 1999 other than two pages from April and May 2000 that refer to the state of his medical records.  These two documents contain no entries later than 1998 and are "clearance of medical records" forms.  

The second envelope that is marked as containing the Veteran's service treatment records contains records dated in one or two days in July 2001 and a few records, for example from STATCARE, dated later in 2001.  Other than a prescription request from 2002, there are no records dated later than 2001.  

Found in the claims file are several service treatment records that appear to have been submitted by the Veteran as some of them have portions highlighted in yellow marker.  First, is a January 27, 2004 service treatment note.  Second, are three pages dated in February, March, and November 1991, respectively.  There are also three pages from January 1995.  

In August 2011 argument, the Veteran's representative stated that the Veteran was treated for bronchitis in service in 2001 and for upper respiratory infections in 2003.

Given that there is of record a DD214 showing that the Veteran had active duty from August 2001 to June 2004, the lack of any service treatment records during most of this period raises the question as to whether the service treatment records associated with the claims file are complete.  This becomes a stronger point when requests for those records, and the responses, are examined.  

There is a FOLDER MANAGEMENT document dated July 1, 2004.  This lists the date of transfer of folders in August 1996, July 2000, and July 2004.  Other statements in this form include, for Folder data, "REBUILD FOLDER" AND "NO CLAIM FOLDER EST RSN."  The envelopes that are of record are date stamped December 20, 2004.  

Next, is a Personnel Information Exchange System (PIES) response to an RO inquiry, dated August 16, 2004.  The periods of service are listed as August 2001 to June 2004 and December 2000 to March 2001.  The request was to verify service.  The response provides as follows (original all in upper case):  

There are no records at Code 13 for this person.  I you make another PIES request, address it yourself to Code 11.  It will go through DPRIS and any imaged records that are available will be furnished in response to your request.  Be careful not to use PIES request codes that are invalid for DPRIS use.  Consult the PIES 3.7.1 manual HTTP://VBAW.VBA.VA.GOV/BL/21/PUBLICAT/USERS/PIES/PIES.HTM if you have any questions.  

There is another request dated August 16, 2004 that is annotated as not going through and that the request was repeated September 15, 2004 to code 11.  Another request is dated September 15, 2004.  Neither of these requests include responses.  Both requests include the dates of service as with the Army and from December 2000 to March 2001 and August 2001 to June 2004.  

There is a PIES response dated September 23, 2004 that indicates that the service had been modified as indicated.  The changes from the September 15, 2004 request are that the branch of service was the Navy and the dates of service were from November 1994 to March 1996 and from February 1986 to May 1986. 

Another PIES response dated September 23, 2004 indicates that the service information for service with the Air Force had been verified as correct and those dates of service are listed as from November 1998 to March 1999 and from May 1998 to September 1998.  

There is a PIES response dated September 23, 2004 with the August 2001 to June 2004 and December 2000 to March 2001 service dates with the Army, and that response is identical to that dated August 16, 2004.  

There is a PIES response with those same dates of service, dated October 25, 2004, that again repeats the response that was received August 16, 2004.  

Finally, there is a PIES response, from August 2009, documenting only that, after August 1990, the Veteran served in Southwest Asia from May to September 1998.  Included with that response are personnel records but no treatment records.  

These responses draw into question whether the claims file contains the Veteran's complete service treatment records.  

Contained his service personnel records is a DA FORM 4187 "PERSONNEL ACTION" documenting that the Veteran was initially believed to be absent without leave on January 27, 2004, but had reported to his place of duty, the Munson Army Hospital at Fort Leavenworth, Kansas, on that day and participated in numerous physical examinations from 1300 to 1600 that day.  One would therefore expect to find reports of medical examinations from that date associated with the service treatment records, yet there are no such reports.  

Considering the state of the service treatment records associated with the claims file, that the Veteran has submitted highlighted copies of certain service treatment records not otherwise found in the claims file, the absence of any examination reports or any other records in 2003 and 2004, and the service personnel document that shows that the Veteran participated in physical examinations in January 2004, it appears to the Board that there is a significant probability that not all of the Veteran's service treatment records are associated with the claims file.  

Also important is that it appears likely that the Veteran may be under the impression that all of his service treatment records are associated with the claims file.  In the March 2005 rating decision, the evidence is listed as including service medical records from February 3, 1986 to June 2, 2004.  That would naturally lead one to believe that the claims file has a complete set of medical records for all of the Veteran's periods of service.  That does not appear to be the case here.  The Board finds no communication from VA to the Veteran explaining that there no service treatment records associated with the claims file  

On remand, the RO/AMC must make as many attempts as it takes to either obtain any existing outstanding service treatment records or have sufficient confidence in a finding that the records do not exist or that further attempts to obtain the records would be futile.  


II.  Examinations 

Now the Board turns to the question of whether additional examinations and or medical opinions are necessary in this case.  VA has a duty to provide claimants with medical examinations and/or obtain expert opinions if certain factors are met.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  Once VA decides to provide an examination, even if it was not required to do so, it generally must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination, to include a medical opinion, "is adequate where it is based on consideration of the veteran's prior medical history and examination and also describes the claimed disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Where a requested expert opinion addresses whether there is a nexus to active service, "it must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Id. at 124.  

VA provided the Veteran with an examination regarding his claimed tinnitus in November2008.  The examiner addressed only whether he had tinnitus as a result of hyperthyroidism.  In a February 2007 writing, the Veteran explained that he believed that he had tinnitus as a result of service, stating that he was exposed to loud noise from aircraft and from an explosion during service.  Because the examiner failed to address whether or not he has tinnitus as a result of exposure to noise during service, the examination is inadequate.  Hence, another examination is necessary.  

In April 2006, VA provided the Veteran with an examination with regard to his claim for service connection for a right ankle disability.  The examiner noted that the Veteran had been treated for right ankle tendonitis while in boot camp in January and February 1995.  He also noted that there were no reports of any conditions of his joints, bones, or muscles in a January 1998 history and physical report.  As to the details of his claimed right ankle disorder, the Veteran reported no specific injury, but only that the condition was exacerbated by marching and running during boot camp.  The examiner included an x-ray report with an impression that the Veteran had no fracture or dislocation but had what appeared to be a bone island of the calcaneus.  As a diagnosis, the examiner provided as follows:  "Normal radiograph of the right ankle.  Benign bone island over the right heel.  Limitation of plantar flexion AROM [active range of motion]."  

This examination is inadequate.  The examiner provided what appears to be a diagnosis of an ankle abnormality and limitation of function of the ankle, but failed to provide any statement as to whether this condition had onset during the Veteran's active service or is related to his active service.  For the Board to conclude that this condition was or was not related to the Veteran's active service would amount to it impermissibly providing its own medical opinion in lieu of relying on a competent medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Hence, on remand VA must afford the Veteran an adequate examination including a reasoned medical opinion.  

In January 2005, VA provided the Veteran with an examination with regard to his claim of entitlement to service connection for a psychiatric disorder.  That examination addressed only his PTSD.  Review of the claims file reveals that the Veteran has also been diagnosed with a panic disorder, dysthymia, and depression.  Complicating the matter is some reference in the claims file to a panic disorder existing prior to some period of his active service.  

Service treatment records include a March 1994 report of medical examination for enlistment in the National Guard.  That report documents that the Veteran had a normal clinical psychiatric evaluation.  An April 1995 consultation note includes to rule out panic attacks.  At that time he reported that approximately one year earlier, while working as a civilian truck driver, he was evaluated by a family practitioner who diagnosed anxiety with mild panic attacks.  Assessment in April 1995 was alcohol dependence.  A report of medical examination from March 1996 includes that he had a normal psychiatric clinical evaluation.  There is a notation that he had a history of panic disorders that had resolved.  This is not a noting of a then present panic disorder because the clinical evaluation was normal and the note stated his panic disorders had resolved.  A July 2001 report of medical examination for the purpose of enlistment includes that the Veteran had a normal clinical psychiatric evaluation.  

There is no noting of any psychiatric infirmity, defect, or disorder at the time that the Veteran was examined, accepted, and enrolled for service; therefore, unless there is clear and unmistakable evidence that the Veteran had a preexisting psychiatric defect, infirmity or disorder when he entered active service and clear and unmistakable evidence that such preexisting psychiatric defect, infirmity, or disorder was not aggravated during his active service, the Veteran is presumed to be sound upon entrance into active service.  38 U.S.C.A. § 1111 (West 2002).  

Given that the Veteran has been diagnosed with a panic disorder during the course of his claim and appeal, that there is evidence of a panic disorder during service, and that VA has already decided to provide the Veteran with an examination, one that did not address his panic disorder, dsythymia, or depression, VA must provide the Veteran with an adequate examination that addresses those conditions.  This must be accomplished on remand.  

The Veteran has claimed entitlement to service connection for erectile dysfunction.  His statements reporting that he has erectile dysfunction are competent evidence because whether or not erectile dysfunction exists is a relatively simple question and a layperson is capable of determining whether he has erectile dysfunction.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has several physical disabilities that are service connected and the Board in this document grants his appeal of the denial of entitlement to service connection for PTSD.  Given the number of service connected disabilities from which the Veteran suffers, the Board finds the record is sufficient to trigger VA's duty to provide the Veteran with an examination and obtain an expert opinion as to whether his erectile dysfunction had onset during or is related to his active service or is secondary to any of his service connected disabilities.  This must be accomplished on remand.  

The Veteran has claimed entitlement to service connection for disability manifested as dizziness and fatigue.  In his February 2007 claim, he stated that he wanted compensation for heat exposure, that during his active service in Saudi Arabia he was exposed to hot weather, and that as of the date of his claim he suffered from dizziness and fatigue when exposed to hot weather.  In July 2009 argument, his representative characterized his claim as one of entitlement to service connection for a peripheral vestibular disorder.  

For a Persian Gulf veteran, compensation may be paid for disability due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a) (2011).  The Veteran has claimed entitlement to service connection for dizziness and fatigue.  One of the medically unexplained chronic multisymptom illnesses that is defined by a cluster of signs and symptoms, by regulation, is chronic fatigue syndrome.  Id.  The term "Persian Gulf veteran" means a veteran who service on active military, naval , or air service in the Southwest Asia Theater of Operations, including Saudi Arabia, during the Persian Gulf War.  38 C.F.R. § 3.317(e) (2011).  The Persian Gulf War is defined by regulation as from August 2, 1990 through date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2 (2011).  

Service personnel records and the a PIES response establish that the Veteran served in the Southwest Asia Theater of Operations in 1998.  It thus appears from the record that the Veteran is a Persian Gulf veteran.  

In January 2005, VA afforded the Veteran a C&P general medical examination.  The examiner listed that the Veteran had been treated in 2002 for infectious labyrinthitis.  This is also documented in an April 2002 Cotton-O'Neil Clinic treatment record.  This appears to fall within his period of active service between 2001 and 2004, as reflected in one of his DD214s.  As to subjective complaints, the examiner listed that the Veteran complained of occasional problems with equilibrium.  There is no further mention in the examination report of his complaints of equilibrium problems or the labyrinthitis during service.  This report is not adequate because it fails to account for his symptoms involving equilibrium.  Essentially, it is not possible to determine from this report if the Veteran has a disability involving dizziness and/or fatigue due to his labyrinthitis during service or if he has those symptoms as the result of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

On remand, VA must afford the Veteran an adequate examination that takes into account his symptoms, his labyrinthitis in 2002, and whether his fatigue and/or dizziness are signs and symptoms of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

Given when the last examinations were conducted and the likely timing of when any existing service treatment records are associated with the claims file, VA must afford the Veteran examinations as to the severity of disability due to his hypothyroidism, bronchitis, thoracolumbar spine disability, cervical spine disability, ulcerative colitis with aggravation of hemorrhoids, and chondromalacia right knee so that adjudicators have an accurate description of the current severity of his disabilities.  38 C.F.R. § 4.1 (2011).  Whether or not the Veteran is entitlement to any higher rating, including a TDIU, is part and parcel to his appeal of the ratings assigned for his service connected disabilities.  These examinations must be accomplished on remand.  


III.  Dependency appeal - Manlincon

In a writing submitted in November 2010, the Veteran stated that he wanted to appeal the decision of an award letter dated July 20, 2010.  He has included with that submission a copy of a letter sent to him from the RO on July 20, 2010.  That letter explains that the RO had made an adjustment to the Veteran's benefits from dependency information received in June 2005.  In his November 2010 letter, the Veteran disagreed with the dependency status of one of his children.  The November 2010 letter is therefore a notice of disagreement with the determination of July 20, 2010.  

Review of the claims file fails to yield evidence that VA has provided the Veteran with a statement of the case with regard to his appeal of the dependency issue or resolved his disagreement.  Hence, this issue must be remanded to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238   (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10   (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing him with VCAA notice with regard to his claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include panic disorder, depressive disorder, and dysthymia.  

2.  Obtain the Veteran's service treatment records from the repository that holds the records.  In particular, treatment records from his period of service from 2001 to 2004 must be obtained.  Efforts to obtain the records must continue until such time as the records are obtained or it is determined that the records no longer exist or it would be futile to continue efforts.  If what appears to be complete records are not obtained from the repository that holds those records, associate with the claims file documentation of all efforts to obtain the records, including negative responses.  If the records are not obtained from the respository that holds those records, then send a letter to the Veteran requesting that he submit copies of any and all service treatment records in his possession.  Associate all obtained service treatment records with the claims file.  

2.  Only after ensuring that the above development is completed and that all obtainable service treatment records are associated with the claims file, schedule the Veteran for C&P examinations that address his claims of entitlement to service connection for tinnitus, a right ankle disability, an acquired psychiatric disability other than PTSD, erectile dysfunction, and a disability manifested by fatigue and dizziness; and to determine the severity of disability due to his cervical and thoracolumbar spine disorders, right knee chondromalacia, hypothyroidism, bronchitis, and ulcerative colitis with aggravation of hemorrhoids.  The examiner or examiners must be provided with the Veteran's claims file, must review the claims file in conjunction with the examinations, and must annotate the examination report as to whether the claims file was reviewed.  The RO/AMC must provide the examiner or examiners with a list of the conditions for which service connection has been established.  

Where opinions are requested, the examiner or examiners must provide a complete rationale for all conclusions reached.  

The examiner or examiners are asked to address the following:  

(a)  Provide an expert opinion with regard to the Veteran's erectile dysfunction as follows:  

(a)(i)  whether it is at least as likely as not (a 50 percent or greater probability) that his erectile dysfunction had onset during his active service or was caused by his active service.  

(a)(ii)  whether it is at least as likely as not (a 50 percent or greater probability) that his erectile dysfunction was caused by any condition for which service connection has been established.  

(a)(iii) whether it is at least as likely as not (a 50 percent or greater probability) that his erectile dysfunction has made permanently worse by any condition for which service connection has been established.  

(b)  Provide an expert opinion with regard to his claim of entitlement to service connection for a disability manifested as dizziness and fatigue as follows:  

(b)(i)  Whether the Veteran's reported dizziness is attributable to any known clinical diagnosis.  

(b)(ii)  Whether the Veteran's reported fatigue is attributable to any known clinical diagnosis.  

(b)(iii)  Whether it is at least as likely as not (a 50 percent  or greater probability) that the Veteran's dizziness and/or fatigue is due to an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  

(b)(iv)  If the Veteran's dizziness is attributable to any known clinical diagnosis, provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such diagnosed condition had onset during his active service or was caused by his active service, to include labyrinthitis in 2002.  

(b)(v)  If the Veteran's fatigue is attributable to any known clinical diagnosis, provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such diagnosed condition had onset during his active service or was caused by his active service.  

(c)  An examiner who has expertise in audiology must provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has tinnitus that had onset during his active service or was caused by acoustic trauma experienced during his active service.  The examiner is to take as fact that the Veteran experienced acoustic trauma during his active service.  

(d)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability of the Veteran's right ankle that he has had at any time since he filed his claim for benefits in June 2005 had onset during his active service or was caused by his active service.  

(e)  An examiner who has expertise in mental diseases and disorders is asked to provide an expert opinion as to the following:  

(e)(i)  Whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder (to include panic disorder, dysthymia, or depressive disorder), other than PTSD had onset during the Veteran's active service or was caused by his active service.  

(e)(ii)  The examiner is asked to provide an opinion as to whether the Veteran had a panic disorder at the time he entered onto active duty in 2001.  If so, the examiner is asked to provide an opinion as to whether such determination is so clear that reasonable medical professionals would not be in dispute as to the existence of the panic disorder existing at that time.  If, so, the examiner is asked to provide an opinion as to whether it is clear that such panic disorder was not made permanently worse by his active service, and, if so, the examiner must explain whether that lack of permanent worsening is so clear that reasonable medical professionals would not be in dispute that his active service did not make the panic disorder permanently worse.  

(f)  After reviewing the claims file and examining the Veteran, the examiner must provide findings as to the symptomatology and severity of the Veteran's service-connected hypothyroidism, to include whether he has fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance, weight gain, cold intolerance, mental disturbance (dementia, slowing of thought, depression), sleepiness, cardiovascular involvement, and bradycardia (less than 60 beats per minute) due to hypothyroidism.  

(g)  After reviewing the claims file and examining the Veteran, the examiner must provide findings as to the symptomatology and severity of the Veteran's service-connected bronchitis, to include current pulmonary function test results.  

(h)  After reviewing the claims file and examining the Veteran, the examiner must provide findings as to the symptomatology and severity of the Veteran's service-connected degenerative osteoarthritis and disc disease of the cervical spine.  This must include findings as to both orthopedic manifestations of this condition and neurologic manifestations of this condition, such as radiculopathy, and must include findings with regard to the DeLuca factors.  

(i)  After reviewing the claims file and examining the Veteran, the examiner must provide findings as to the symptomatology and severity of the Veteran's service-connected disorder of the thoracolumbar spine.  This must include findings as to both orthopedic manifestations of this condition and neurologic manifestations of this condition, such as radiculopathy, and must include findings with regard to the DeLuca factors.  

(j)  After reviewing the claims file and examining the Veteran, the examiner must provide findings as to the symptomatology and severity of the Veteran's chondromalacia, right knee, including findings with regard to the DeLuca factors.  

(k)  After reviewing the claims file and examining the Veteran, the examiner must provide findings as to the symptomatology and severity of the Veteran's service-connected ulcerative colitis with aggravation of hemorrhoids.  This must include findings as to the following:  

(k)(i)  whether his colitis results in marked malnutrition, anemia, general debility, or serious complications such as liver abscess;  

(k)(ii)  whether he has numerous attacks of ulcerative colitis per year, malnutrition, and health only fair during remissions; 

(k)(iii)  whether he has moderately severe ulcerative colitis with frequent exacerbation;  

(k)(iv)  whether he has moderate ulcerative colitis with infrequent exacerbations.  

(k)(v)  whether he has aggravation of hemorrhoids resulting in persistent bleeding;

(k)(vi)  whether he has aggravation of hemorrhoids resulting in anemia; 

(k)(vii)  whether he has aggravation of hemorrhoids resulting in fissures;

(k)(viii)  whether he has aggravation of hemorrhoids resulting in large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences

(k)(ix)  whether he has aggravation of hemorrhoids resulting in impairment of sphincter control and, if so, the examiner must provide statements as to whether the loss of sphincter control is complete, or results in leakage, the frequency of involuntary bowel movements, if any, and whether involuntary bowel movements necessitate the wearing of a pad.  

3.  Unless, a TDIU has already been granted by the time of the examination or examinations, the Veteran's claims file must be presented to a medical doctor specializing in psychiatry.  The psychiatrist must examine the Veteran and provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the conditions for which service connection has been established (those conditions should be listed by the RO/AMC for the examiner) render him unable to secure and follow a substantially gainful occupation.  The examiner must address whether any of the conditions acting alone or any combination of the conditions acting together renders the Veteran unable to secure and follow a substantially gainful occupation.  

4.  Unless the Veteran's November 2010 appeal as to the dependency status of his child, as determined by the RO in a July 20, 2010 letter, has been withdrawn or satisfied, provide the Veteran and his representative with an appropriate statement of the case and notice as to his appellate rights.  Return that issue to the Board only if the Veteran perfects his appeal.  

5.  Then readjudicate the issues that are the subject of this appeal.  If any of the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


